Citation Nr: 1227542	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for blepharitis, claimed as an eye disorder. 

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disorder (claimed as gastroesophageal reflux disease (GERD)).

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for migraine headaches. 

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disorder.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for vertigo, to include as secondary to tinnitus and hearing loss in the left ear.

9.  Entitlement to service connection for a left shoulder disorder.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from September 1994 to April 1995 and active duty from February 2003 to January 2004 and November 2006 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was previously remanded by the Board in January 2011. 

The record reflects that the Veteran had three periods of active service and that he pursued claims for service connection for a stomach disorder, migraine headaches, low back disorder, and allergic rhinitis that he initially claimed were incurred during his earlier periods of service.  These claims were the subject of prior final denials by the RO.  He has since generally claimed that these disorders were incurred during his last period of service and so although his current claims involve the same claimed disorder the allegation of injury is different and thus, the factual basis of the claims are not the same.  See Boggs v. Peake, 520 F.3d 1330, 1335 ("[C]laims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.").  The Veteran's allegations and the evidence, however, overlap so the Board still has a legal duty to consider the new and material evidence issue.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  Also, additional relevant evidence (QTC examination reports dated in November 2011) has been associated with the claims file (via Virtual VA) since the RO's issuance of the May 2010 statement of the case.  The Board considered the additional evidence solely for the purpose of determining whether there was sufficient evidence to substantiate a claim and whether new and material evidence had been submitted to reopen any claim.  Thus, in light of the favorable decision on the matters contained herein, the Veteran was not prejudiced by this action.

The issues of entitlement to service connection for blepharitis, claimed as an eye disorder, right wrist disorder, a stomach disorder (claimed as GERD), migraine headaches, low back disorder, allergic rhinitis, vertigo, to include as secondary to tinnitus and hearing loss in the left ear, and left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The April 2005 RO rating decision that denied service connection for stomach disorder and lower back disorder, is final.

2.  The evidence received since the April 2005 RO rating decision/January 2006 statement of the case includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for stomach disorder and lower back disorder.

3.  The November 2006 RO rating decision that denied service connection for migraine headaches and allergic rhinitis, is final.

4.  The evidence received since the November 2006 RO rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for migraine headaches and allergic rhinitis.

5.  The Veteran's right ear hearing loss is etiologically related to in-service combat noise exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for stomach disorder (claimed as GERD).  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for lower back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(d) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

	1.	Stomach Disorder (claimed as GERD)

In an April 2005 rating decision, the RO denied service connection for stomach pain because the service treatment records were negative and pain alone was not a disability for which compensation may be paid.  In the notice of decision letter dated in April 2005, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  In response to the Veteran's May 2005 notice of disagreement, a January 2006 statement of the case was issued which continued the denial on the basis that while non-erosive gastritis and hiatal hernia with reflux esoghagitis (stomach pain) were shown, the service treatment records were negative and there was no evidence that showed that the current disorder was related to service.  The Veteran did not timely appeal the rating decision within the one year following notice of the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  [The Veteran's VA Form 9 was received in May 2006.  In an August 2006 letter, the RO advised the Veteran that his VA Form 9 was untimely and he was provided his appellate rights in VA Form 4107.] 

The relevant evidence of record at the time of the April 2005 rating decision/January 2006 statement of the case included service treatment records which were absent any complaints or findings of a stomach disorder.  In the Veteran's April 2004 application, he indicated the onset of stomach pain occurred in June 2003.  A January 20, 2004 VA treatment record showed the Veteran complained of chronic GERD for which he was prescribed Zantac.  A University Pathologists record dated in April 2004 indicated that a biopsy showed chronic active antral gastritis and helicobacter pylori organisms.  A May 2004 VA examination report showed the Veteran reported that he complained of epigastric pain and was evaluated at Fort Braggs.  The examiner provided diagnoses of non erosive gastritis, hiatal hernia, and reflux esophagitis, grade I.  

The Veteran's claim to reopen was received in May 2008.  Relevant evidence received subsequent to the January 2006 statement of the case includes many statements from the Veteran that his condition was incurred "coincidental to [his] military service or as result of it, in specific during [his] combat tour of service."  
VA treatment records dated from January 2004 to March 2006 and an April 2004 record from Dr. J.R. which included diagnoses of non erosive gastritis, reflux esophagitis grade I, hiatal hernia, and helicobacter pylori were associated with the claims file.  A new DD Form 214 showed the Veteran served another period of service from November 2006 to March 2008 which included combat service in Afghanistan from January 2007 to January 2008.  Computer generated service treatment records showed that in August 2007, the Veteran was seen for complaints of heartburn.  The Veteran also submitted service sick slips for complaints of heartburn and upset stomach in August 2007 and heartburn in January 2008.  Duplicate and new service treatment records were received in August 2008 and service personnel records were obtained.  The October 2008 VA general examination report showed that the Veteran reported a positive history for heartburn.  A February 2009 VA treatment record included a problem list that included esophageal reflux and gastritis.  A November 2011 esophago gastro duodenoscopy (EGD) report (in Virtual VA) noted impressions of active gastric ulcers, erosive gastritis, and hiatal hernia.  The November 2011 QTC examination report (in Virtual VA) showed that the Veteran complained of gastritis with onset since 2007.  Based on the EGD test results, the examiner provided diagnoses of gastritis/hiatal hernia.   

The evidence added to the record since the January 2006 statement of the case shows that the Veteran continues to suffer from gastritis, hiatal hernia, and reflux which has been clinically documented since January 20, 2004.  The Veteran was discharged from his second period of service on January 15, 2004.  This new evidence of continuity of symptomatology since the Veteran's discharge relates to the nexus element found lacking in the prior final denial.  This is new evidence sufficient to trigger VA's duty to provide the Veteran with an examination and obtain a nexus opinion were the claim to be reopened.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 118.  As such, the evidence is also material.  Accordingly, the claim is reopened.  

	2.	Migraine Headaches

In a May 2006 rating decision, the RO denied service connection for migraine headaches because service treatment records were negative and there was no evidence of a current disability.  In the notice of decision letter dated in May 2006, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  In a November 2006 rating decision, the RO continued the denial because current treatment records continued to show no current diagnosis.  The Veteran was similarly advised of his appellate rights in a December 2006 letter.  The Veteran did not appeal the decisions and they became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The relevant evidence of record at the time of the November 2006 rating decision included service treatment records which contained a December 2003 post-deployment form that showed the Veteran's complaints included headaches.  A January 2005 VA treatment record showed complaints included headaches.  

The Veteran's claim to reopen was received in May 2008.  Relevant evidence received subsequent to the November 2006 rating decision includes duplicate and new service treatment records and service personnel records.  Also, statements from the Veteran contend that his condition was incurred "coincidental to [his] military service or as result of it, in specific during [his] combat tour of service."  Lastly, the November 2011 QTC examination report (in Virtual VA) shows that the Veteran complained of migraine with onset since 2007.  The examiner provided a diagnosis of migraine headaches.    

The evidence added to the record since the unappealed November 2006 RO rating decision shows a diagnosis of migraine headaches, which relates to an element found lacking in the prior final denial.  This new evidence is sufficient to trigger VA's duty to provide the Veteran with an examination and obtain a nexus opinion were the claim to be reopened.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 118.  As such, the evidence is also material.  Accordingly, the claim is reopened.  

	3.	Lower Back Disorder

In an April 2005 rating decision, the RO denied service connection for a low back disorder because while there was a record of treatment in service for a low back disorder, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  In the notice of decision letter dated in April 2005, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  In response to the Veteran's May 2005 notice of disagreement, a January 2006 statement of the case was issued.  The RO recognized a current low back disorder (lumbar muscle spasm with annular tear at L4-5, and minimal bulging annulus at L5-S1) but continued the denial on the basis that the in-service complaint of low back pain when the weather was cold in December 1994 did not show a chronic residual low back disorder in service and there was no evidence to show the current diagnosis was related to the in-service complaint.  The Veteran did not appeal the decision within the one year following notice of the rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The relevant evidence of record at the time of the April 2005 rating decision/January 2006 statement of the case included service treatment records which showed the Veteran complained of low back pain in December 1994.  In the Veteran's application dated in April 2004, he claimed that the onset of the low back disorder occurred in May 2003.  A January 20, 2004 VA treatment record showed the Veteran complained of intermittent low back pain.  The examiner noted an assessment of low back pain and muscle spasm for which Flexeril was prescribed.  Records from Dr. E.R. dated in March 2004 noted an impression of paravertebral muscular spasm.  VA treatment records dated from January 2004 to July 2004 included the results of a magnetic resonance imaging (MRI) which showed degenerative disc disease of the lumbar spine.  A June 2004 VA orthopedic examination report showed diagnoses of lumbar muscle spasm, degenerative disc disease of the lumbar spine, and left lumbar radiculopathy secondary to degenerative disc disease of the lumbar spine.  

The Veteran's claim to reopen was received in May 2008.  Relevant evidence received subsequent to the January 2006 statement of the case includes statements from the Veteran that his condition was incurred "coincidental to [his] military service or as result of it, in specific during [his] combat tour of service."  Duplicate and new service treatment records were received in August 2008 and computer generated service treatment records were associated with the claims file.  The Veteran complained of low back pain in June 2006 [between service periods] and received a profile.  The November 2006 pre-deployment health assessment did not note any relevant information.  In June 2007 [during service], the Veteran was seen in physical therapy for complaints of low back pain in connection with lifting multiple howitzer rounds.  A diagnosis of myofascial lower back pain was provided.  A sick slip showed complaints of low back pain in June 2007.  The January 2008 post-deployment health assessment listed a complaint of back pain.  

The October 2008 VA general examination report shows the Veteran complained of occasional lumbar discomfort.  A VA treatment record dated in February 2009 noted that a problem list included chronic low back pain and degenerative disc disease.  The November 2011 QTC examination report (in Virtual VA) shows that the Veteran complained of a chronic low back condition with onset since 2007 which occurred while lifting heavy ammunition during his service in Afghanistan.  The examiner indicated that the x-ray of the lumbar spine showed straightening of lumbar lordosis that might be positional or secondary to muscle spasm. The examiner provided a diagnosis of "degenerative arthritis" of the lumbar spine.   
    
The evidence added to the record since the January 2006 statement of the case shows that the Veteran continues to suffer from low back pain which has been documented since December 1994.  This new evidence of continuity of symptomatology since the Veteran's first in-service complaint relates to the nexus element found lacking in the prior final denial.  This is new evidence sufficient to trigger VA's duty to provide the Veteran with an examination and obtain a nexus opinion were the claim to be reopened.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 118.  As such, the evidence is also material.  Accordingly, the claim is reopened.  

	4.	Allergic Rhinitis

In a May 2006 rating decision, the RO denied service connection for allergic rhinitis because while VA treatment records dated in May 2004 showed treatment for allergic rhinitis, there was no evidence that the Veteran "continued to be treated" for allergic rhinitis or that the condition was related to service.  In the notice of decision letter dated in May 2006, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  In a November 2006 rating decision, the RO continued the denial on the same basis.  The Veteran was similarly advised of his appellate rights in a December 2006 letter.  The Veteran did not appeal the decisions and they became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The relevant evidence of record at the time of the November 2006 rating decision included service treatment records which showed that the Veteran's complaints in December 1994 included a runny noise.  The service examiner provided a diagnosis of upper respiratory infection.  In March 2000 [in between service periods] the Veteran's complaints included nasal discharge and sore throat.  No diagnosis was provided.  The Veteran complained of nasal congestion in service in April 2003.  The examiner noted an impression of upper respiratory tract infection.  A December 2003 post-deployment form noted that the Veteran's complaints included runny nose.  VA treatment records dated from January 2004 to July 2004 showed the Veteran complained of maxillary sinus pain and sinusitis was to be ruled out.  It was also noted that Augmentin was prescribed for sinusitis.  A May 2004 VA examination report showed the Veteran was negative for sinusitis but rather had allergic rhinitis.  The examiner indicated that he reviewed the claims file and explained that while the Veteran's claim was for sinusitis, the diagnosis was that of allergic rhinitis which were two different conditions.  

The Veteran's claim to reopen was received in May 2008.  Relevant evidence received subsequent to the November 14, 2006 rating decision includes statements from the Veteran that his condition was incurred "coincidental to [his] military service" or during combat.  Duplicate and new service treatment records were received in August 2008 and computer generated service treatment records were associated with the claims file.  A November 27, 2006 service sick slip for complaints of runny nose was shown.  The October 2008 VA general examination report shows that the Veteran complained of rhinorrhea.  He denied any episodes of sinusitis in the past 12 months.  A February 2009 VA treatment record noted a problem list that included "chronic rhinitis."  A VA inpatient treatment record dated in September 2010 listed the Veteran's medications as including medication for allergy (Loratadine) and nasal spray.  

The evidence added to the record since the unappealed November 2006 RO decision shows evidence that the Veteran "continue[s] to be treated" for allergic rhinitis, which relates to an element found lacking in the prior final denial.  This new evidence is sufficient to trigger VA's duty to provide the Veteran with an examination and obtain a nexus opinion were the claim to be reopened.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 118.  As such, the evidence is also material.  Accordingly, the claim is reopened.  

III.	Service Connection

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

According to statements of record, the Veteran contends that he has right ear hearing loss as the result of combat noise exposure from heavy artillery.  A DD Form 214 shows that the Veteran served in Afghanistan from January 2007 to January 2008, and that he was awarded several medals including the Combat Action Badge.  In a December 2008 rating decision, the RO granted service connection for sensorineural hearing loss of the left ear based on in-service combat noise exposure.  The Board similarly finds that in-service noise exposure to heavy artillery is established by the evidence of record as this type of noise exposure is consistent with combat service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).

At the time the Veteran underwent a VA examination in October 2008, audiometric testing showed that he did not have hearing loss in the right ear that met the criteria set forth in 38 C.F.R. § 3.385 (2011).  The Veteran underwent another examination in November 2011.  The QTC report (in Virtual VA) shows that audiometric testing revealed the Veteran now had § 3.385 hearing loss in the right ear.  Based on the Veteran's report of combat noise exposure and the test results, the examiner diagnosed moderate sensorineural hearing loss of the right ear and opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service, artillery fire and heavy gunfire.  

In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the Court found that although a hearing loss disability is not established at separation from service it may be established later by submitting evidence that the current disability is causally related to service.  Here, the Veteran's sensorineural hearing loss of the right ear diagnosed post-service and which meets the criteria of hearing loss set forth in § 3.385, has been linked by competent and credible medical evidence to the Veteran's in-service combat noise exposure.  There is no competent evidence to the contrary.  Accordingly, service connection for right ear hearing loss is warranted.  
    

ORDER

New and material evidence having been received, the claim of entitlement to service connection for stomach disorder (claimed as GERD) is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for lower back disorder is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for allergic rhinitis is reopened, and the claim is granted to this extent only.

Service connection for right ear hearing loss is granted. 


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.  The Board previously remanded these claims to obtain translation of Spanish language treatment records from First Hospital Panamericano most of which were translated, and obtain VA treatment records dated from November 2006 to the present.  After further consideration, the Board recognizes that the First Hospital treatment records identified by the Veteran in a January 2005 VA Form 21-4142 were actually in connection with a separate claim for service connection for a nervous disorder.  The Veteran indicated that he receives treatment at the facility for depression.  In a December 2008 rating decision, the RO granted service connection for PTSD.  No further action is required by VA on this matter as the irrelevancy of the documents to the current claims has been affirmatively indicated by the Veteran.  As for VA treatment records dating from November 2006 to the present, they are not of record. Accordingly, these records must be associated with the claims file on remand as previously instructed by the Board.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Blepharitis, claimed as an Eye Disorder

The Veteran has generally contended that all of his claimed conditions are due to his combat service during his third period of service.  Service treatment records on his second period of service, however, show that the Veteran's complaints included a right eye problem in April 2003.  The examiner noted an impression of ptergyium of the right eye.  Post-service the October 2008 VA eye examination report shows that the Veteran complained of red eyes and burning sensation since one year ago.  The examiner provided diagnoses of refractive error (myopia) and blepharitis.  The examiner maintained that the loss of vision was caused by or a result of the Veteran's refractive error and his symptoms due to blepharitis were not related to his military service.  

In regard to blepharitis, the examiner did not provide a rationale for concluding that it was not related to service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  As the VA examiner provided no rationale for concluding that the Veteran's blepharitis was not due to the Veteran's service, the opinion is inadequate.  Accordingly, another opinion must be obtained.  

Right Wrist Disorder

The October 2008 VA joints and general examination reports show that the Veteran reported that the onset of his claimed right wrist disorder occurred one year ago during his deployment in Afghanistan.  While loading heavy weapon machinery, he started to experience joint pain.  He claimed that he went on sick call on several occasions and he was treated with oral pain medications.  After returning from service, he continued to experience intermittent pain.  He was recently seen by a private physiatrist and he was diagnosed with suspected carpal tunnel syndrome.  His primary care provider gave him a wrist brace but he experienced no improvement of pain.  The VA examiner reported that an MRI of the right wrist was normal.  In the "problem" portion of the report, the examiner noted "right wrist condition" and added that there was no pathology found on physical exam and the MRI and that the Veteran had "residual of wrist strain."  

The Veteran's description of how he experienced the onset of right wrist pain is consistent with the circumstances, conditions, or hardships of combat service, and so the Board finds that in-service symptoms of right wrist pain is established by the record notwithstanding the absence of an official record of such injury in service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  While the MRI on the Veteran's right wrist was normal, the VA examiner nevertheless noted the Veteran had "residual of wrist strain" and the Veteran indicated that his private health care providers suspected he had carpal tunnel syndrome for which he was prescribed a wrist brace.  To substantiate the claim, the Veteran should be asked to identify all private health care providers that provided treatment for his claimed right wrist disorder or in the alternative, the Veteran should provide such records to VA.  The Veteran should be afforded a VA examination to ascertain whether any disability identified by his private health care providers or "residual of wrist strain" is related to the Veteran's service.  

Stomach Disorder (claimed GERD)

The Veteran has contended that the onset of his stomach/epigastric problems occurred during his second period of service, and alternatively, has indicated its onset during his third period of service.  As found above, the evidence of record establishes a continuity of symptoms since the Veteran's discharge from his second period of service in January 2004 some of which coincided with his third period of service.  Thus, the Board finds that the Veteran should be afforded a VA examination to ascertain whether the Veteran's diagnosed gastric ulcers, erosive gastritis, hiatal hernia, and GERD are continuing disease processes of symptoms noted in service. 

Migraine Headaches

The Veteran's December 2003 post-deployment form during his second period of service shows the Veteran's complaints included headaches.  In between periods of service, a January 2005 VA treatment record showed complaints included headaches.  The Veteran has also indicated the onset of his headaches in 2007 during his third period of service.  As the Veteran has a current diagnosis of migraine headaches according to the November 2011 QTC examiner and the evidence of record suggests a continuity of symptoms since the Veteran's second period of service, the Board finds that the Veteran should be afforded a VA examination to determine whether his headaches are related to his service.  


Lower Back Disorder

The Veteran has contended that the onset of his low back problems occurred during his second period of service, and alternatively, has indicated its onset during his third period of service from lifting heavy ammunition.  As noted above, the evidence of record documents complaints of low back pain as early as in December 1994 during the Veteran's first period of service with continued complaints in subsequent years including during the period that coincided with the Veteran's third period of service.  Thus, the Board finds that the Veteran should be afforded a VA examination to ascertain whether the Veteran's diagnosed degenerative disc disease and arthritis of the lumbar spine are related to service. 

Allergic Rhinitis

The evidence of record documents complaints of a runny noise (attributed to an upper respiratory infection) in December 1994 during the Veteran's first period of service, complaints of nasal discharge after service, complaints of nasal congestion (attributed to an upper respiratory infection) and complaints of a runny nose on the December 2003 post-deployment form during the second period of service, diagnosis of allergic rhinitis after service in May 2004, and complaints of a runny nose during the third period of service.  As the October 2008 VA examination report and VA treatment records dated in February 2009 and September 2010 show the Veteran continues to have allergic rhinitis, and the evidence of record suggests a continuity of symptoms throughout the years, the Board finds that the Veteran should be afforded a VA examination to determine whether his allergic rhinitis is related to his service. 

Left Shoulder Disorder

The Veteran contends that his claimed left shoulder disorder is due to his combat service during his third period of service.  Service treatment records show that the Veteran's complaints included left shoulder pain in December 1994 during his first period of service and a general diagnosis of myalgia was given to all the complained of ailments.  Post-service, a February 2009 VA physical rehab report showed the Veteran complained of bilateral shoulder pain since one year ago.  It was noted that the Veteran was referred from Ortho Service due to bilateral rotator cuff tendinopathy.  It was further noted that the physical examination revealed results consistent with bilateral impingement syndrome, most likely causing rotator cuff tendinopathy.  The Veteran maintained that the right hurt worse than the left and that the pain started about one year ago after carrying heavy artillery loads.  (Service connection is in effect for a right shoulder disability due to combat service.)  A November 2011 QTC radiology report (in Virtual VA) on x-rays of the left shoulder noted an impression of narrowing of the acromioclavicular joint, and the examination report (in Virtual VA) showed the examiner provided a diagnosis of left shoulder degenerative arthritis.    

The Veteran's description of how he experienced the onset of left shoulder pain is consistent with the circumstances, conditions, or hardships of combat service, and so the Board finds that in-service symptoms of left shoulder pain is established by the record notwithstanding the absence of an official record of such injury in service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  As the Veteran is currently diagnosed with a left shoulder disorder, the Board finds that the Veteran should be afforded a VA examination to ascertain whether such disability is related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all private health care providers who provided treatment for his claimed right wrist disorder.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).  The Veteran should also be advised that in the alternative, he can provide records of treatment.  

2.  Obtain VA treatment records from the San Juan VAMC pertaining to any treatment the Veteran received for all of the claimed disabilities dated since November 2006.  The Veteran should also be given an opportunity to present evidence showing that he currently has a diagnosis of vertigo. 

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine whether his blepharitis, claimed as an eye disorder is due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any eye disorder including blepharitis and ptergyium (but not refractive error (myopia)) is etiologically related to the Veteran's service from (i) February 2003 to January 2004 or (ii) November 2006 to March 2008.  The examiner must consider all of the Veteran's contentions, including the contention that he has experienced symptoms of red eyes and burning sensation since 2007.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

4.  Schedule the Veteran for an appropriate VA examination to determine whether his right wrist disorder is due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that a right wrist disorder, including "residual of wrist strain" is etiologically related to the Veteran's service from November 2006 to March 2008.  The examiner must accept as fact that the Veteran experienced right wrist pain from handling heavy artillery during his combat service.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

5.  Schedule the Veteran for an appropriate VA examination to determine whether his stomach disorder (claimed as GERD) is due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any stomach disorder, including gastric ulcers, erosive gastritis, hiatal hernia, and GERD, is etiologically related to the Veteran's service from (i) February 2003 to January 2004 or (ii) November 2006 to March 2008.  The examiner must consider all of the Veteran's contentions.

If the examiner is of the opinion that the disorder had its onset between the periods of service, then provide an opinion on whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing disorder; if yes, whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing disorder WAS NOT aggravated beyond the natural progress of the disorder.

If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

6.  Schedule the Veteran for an appropriate VA examination to determine whether his migraine headaches are due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that migraine headaches are etiologically related to the Veteran's service from (i) February 2003 to January 2004 or (ii) November 2006 to March 2008.  The examiner must consider all of the Veteran's contentions.

If the examiner is of the opinion that the disorder had its onset between the periods of service, then provide an opinion on whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing disorder; if yes, whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing disorder WAS NOT aggravated beyond the natural progress of the disorder.

If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

7.  Schedule the Veteran for an appropriate VA examination to determine whether his low back disorder is due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the low back disorder, including degenerative disc disease and arthritis, is etiologically related to the Veteran's service from (i) September 1994 to April 1995, (ii) February 2003 to January 2004, or (iii) November 2006 to March 2008.  The examiner must consider all of the Veteran's contentions.  The examiner must accept as fact that the Veteran experienced low back pain from handling heavy artillery during his combat service in 2007 and 2008.

If the examiner is of the opinion that the disorder had its onset between the periods of service, then provide an opinion on whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing disorder; if yes, whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing disorder WAS NOT aggravated beyond the natural progress of the disorder.

If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

8.  Schedule the Veteran for an appropriate VA examination to determine whether his allergic rhinitis is due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the allergic rhinitis is etiologically related to the Veteran's service from (i) September 1994 to April 1995, (ii) February 2003 to January 2004, or (iii) November 2006 to March 2008.  The examiner must consider all of the Veteran's contentions.  

If the examiner is of the opinion that the disorder had its onset between the periods of service, then provide an opinion on whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing disorder; if yes, whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing disorder WAS NOT aggravated beyond the natural progress of the disorder.

If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

9.  Schedule the Veteran for an appropriate VA examination to determine whether his left shoulder disorder is due to service.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the left shoulder disorder, including impingement syndrome, rotator cuff tendinopathy, narrowing of the acromioclavicular joint, and degenerative arthritis, is etiologically related to the Veteran's service from (i) September 1994 to April 1995, or (ii) November 2006 to March 2008.  The examiner must consider all of the Veteran's contentions.  The examiner must accept as fact that the Veteran experienced left shoulder pain from handling heavy artillery during his combat service in 2007 and 2008.

If the examiner is of the opinion that the disorder had its onset between the periods of service, then provide an opinion on whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing disorder; if yes, whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing disorder WAS NOT aggravated beyond the natural progress of the disorder.

If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

10.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


